Exhibit 10.1

 

[g172001ks01i001.jpg]

 

 

 

 

 

 

400 East Pratt Street

 

Suite 606

 

Baltimore, MD 21202

 

July 12, 2018

 

Mr. Joseph M. Miller

Millerj0716@gmail.com

 

Dear Joe:

 

On behalf of Cerecor Inc., a Delaware corporation (the “Company”), we are
pleased to formalize for you (“you” or the “Employee”) the terms of your
employment with the Company as set forth in this agreement (the “Agreement”).

 

1.                                       In General. You will be employed by the
Company, and your employment hereunder shall be governed in accordance with the
provisions set forth below.  The Agreement may not be modified, altered or
changed, except by mutual agreement between you and the Company which must be
documented in writing and signed by both parties.  This Agreement shall be
binding upon and inure to the benefit of the Company, its successors and
assigns, without the need for further agreement or consent by either you or the
Company.  The failure of either party to enforce any of the provisions in this
Agreement shall not be construed to be a waiver of the right of that party to
enforce any such provision.

 

2.                                       Position. Effective July 12, 2018 (the
“Effective Date”), you will serve as the Company’s Chief Financial Officer,
based in the Company’s headquarters in Baltimore, Maryland. You will report to
the Company’s CEO.  During the Employment Term, you shall devote all your
business time, energy and skill and your best efforts to the performance of your
duties with the Company.

 

3.                                       Term.  This Agreement sets forth the
terms and conditions of your employment that shall apply commencing on the
Effective Date and ending upon termination of this Agreement by either party as
described in Section 7 hereof (such period, the “Employment Term”).

 

4.                                       Base Salary. The Company agrees to pay
you a base salary compensation at an annual rate of not less than Three Hundred
Twenty Thousand Dollars (US $320,000), payable in accordance with the regular
payroll practices of the Company. The base salary as increased from time to time
shall constitute the “Base Salary” for purposes of this Agreement.  The Base
Salary shall be subject to annual review beginning in 2019 and may be increased,
but not decreased, from time to time; provided, however, that notwithstanding
the foregoing, the Employee’s Base Salary may be decreased in conjunction with a
reduction in base salary affecting all similarly-situated employees so long as
the

 

--------------------------------------------------------------------------------


 

Employee will not experience a proportional decrease greater than that of any
other similarly-situated employee.

 

5.                                       Bonus Compensation.

 

a)                                     Stock Option Grant. As soon as
practicable after the Effective Date, and subject to the approval of the Board
and compliance with applicable law and Nasdaq rules, you will receive an option
for the purchase of one hundred five thousand (105,000) shares of the Company’s
outstanding common stock (the “Option”).  The Option will be granted pursuant to
and subject to the terms and conditions of the Cerecor Inc. 2016 Equity
Incentive Plan (the “Plan”) and a stock option agreement as approved by the
Board.  The Option shares will vest over four (4) years, with a twelve-month
cliff, such that the first 25% of such profits interest will vest on the first
anniversary following the Effective Date, and the remainder will vest in equal
monthly installments, provided that you remain an employee of the Company as of
each such vesting date.

 

b)                                     Restricted Stock Units.  As soon as
practicable after the Effective Date, and subject to the approval of the Board
and compliance with applicable law and Nasdaq rules, you will receive forty-five
thousand (45,000) restricted stock units (the “RSUs”).  The RSUs will be granted
pursuant to and subject to the terms and conditions of the Cerecor Inc. 2016
Equity Incentive Plan (the “Plan”) and a restricted stock unit agreement as
approved by the Board.  The RSUs will vest over four (4) years in equal annual
increments, such that you will be issued 11,250 shares of the underlying Company
common stock on July 8, 2019, 2020, 2021 and 2022, provided that you remain an
employee of the Company as of each such date.

 

c)                                      Additional Grants.  During the
Employment Term, you will also be eligible to receive additional discretionary
annual equity awards determined by the Board or the Compensation Committee of
the Board, in its sole discretion, provided you are employed on the date such
award. Such awards may consist of restricted stock or options to acquire shares
of Cerecor common stock, pursuant to the terms, conditions, and restrictions of
this Agreement, the Plan or other future similar plan and the form of award
agreement thereunder.

 

d)                                     Annual Bonus. During the Employment Term,
you shall be eligible to receive an annual discretionary bonus of up to forty
percent (40%) of your Base Salary (pro-rated in 2018) as determined by the Board
or the Compensation Committee of the Board, in its sole discretion, provided you
are employed on the date such annual bonus is paid. Such bonus may consist of
cash and/or grants of additional equity awards in the Company, and is intended
to be substantially consistent with cash bonuses and equity award bonuses paid
to executives of similar grade in similarly situated companies in the
biotechnology industry, subject to the results of operations and financial
condition of the Company and your level of individual performance.

 

6.                                       Employee Benefits. You shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its employees
generally, subject to satisfying the applicable eligibility requirements.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time, provided that such

 

--------------------------------------------------------------------------------


 

modification or termination is conducted in compliance with applicable law and
applied consistently to all similarly-situated employees.  You will be eligible
for all paid holiday time observed by the Company.  In addition, you will be
provided twenty (20) days of paid vacation per year.  Vacation days will accrue
and may be used in accordance with the Company’s written policies.  Upon
presentation of appropriate documentation, you shall be reimbursed in accordance
with the Company’s expense reimbursement policy, for all reasonable business
expenses incurred in connection with the performance of your duties hereunder.

 

7.                                       Termination of Employment.

 

a)                                     Death or Disability. Your employment
shall immediately terminate on the date of your death or upon ten (10) days’
prior written notice by the Company for “Disability” (as defined in the
Company’s long-term disability plan as in effect from time to time or, if no
such plan is in effect, as defined under Code Section 409A (as defined in
Section 19 below)); provided, however, nothing herein shall give the Company the
right to terminate you prior to discharging its obligations, if any, under the
Family and Medical Leave Act, the Americans with Disabilities Act or any other
applicable law.  Upon your termination due to death or Disability, you (or your
estate or legal representative, if applicable) shall be entitled to the
following payments and benefits: (i) any unpaid Base Salary through the date of
termination, reimbursement for any unreimbursed business expenses under the
Company’s expense reimbursement policy incurred through the date of termination
and any accrued but unused vacation time in accordance with Company policy,
payable within thirty (30) days following such termination of employment,
(ii) all other vested payments, benefits or fringe benefits to which you shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant (collectively, the
benefits described in Sections 7(a)(i) and 7(a)(ii) hereof shall be hereafter
referred to as the “Accrued Benefits”), and (iii) continued payment of your Base
Salary as in effect immediately prior to your termination for six
(6) consecutive months following such termination.

 

b)                                     For Cause. Your employment with the
Company shall terminate immediately upon written notice by the Company for
Cause. “Cause” shall mean: (i) your willful misconduct or gross negligence in
the performance of your duties to the Company that, if capable of cure, is not
cured within thirty (30) days of your receipt of written notice from the
Company; (ii) your failure to perform your duties to the Company or to follow
the lawful directives of the Board acting collectively (other than as a result
of death or a physical or mental incapacity) that, if capable of cure, is not
cured within thirty (30) days of your receipt of written notice from the
Company; (iii) your indictment for, conviction of, or pleading of guilty or nolo
contendere to, a felony or any crime involving moral turpitude; (iv) any act of
theft, fraud, malfeasance or dishonesty in connection with the performance of
your duties to the Company; or (v) a material breach of this Agreement or any
other agreement with the Company, or a material violation of the Company’s code
of conduct or other written policy that, if capable of cure, is not cured within
thirty (30) days of your receipt of written notice from the Company.  Upon a
termination for Cause, the Company shall pay to you only the Accrued Benefits.

 

c)                                      Without Cause. Your employment may be
terminated by the Company without Cause (other than for death or Disability)
immediately upon written notice by the Company. Upon a termination without
Cause, subject to your compliance with the obligations in Sections 8, 9 and 10
hereof, the Company shall pay to you the following payments and benefits:
(i) the Accrued Benefits; (ii) continued payment of your Base Salary as in
effect immediately prior to your termination for twelve (12) consecutive months
following such termination; (iii) your prorated annual bonus earned in the year
in which the termination occurs, payable when such annual bonuses are paid to
other executive employees

 

--------------------------------------------------------------------------------


 

of the Company; (iv) full vesting of  options awarded by the Company; and (v) if
you timely elect and remain eligible for continued health insurance coverage
under federal COBRA law or, if applicable, state insurance laws, the Company
will pay your COBRA or state continuation health insurance premiums until the
earliest of (x) the first anniversary of your termination; (y) expiration of
your continuation coverage under COBRA; or (z) the date when you are eligible
for substantially equivalent health insurance; provided, that the first payment
pursuant to clauses (ii) and (iv) shall be made on the first payroll period
after the sixtieth (60th) day following such termination and shall include
payment of any amounts that would otherwise be due prior thereto.  Provided,
however, the Company has the right to terminate its payment pursuant to clause
(iv) and instead pay you a lump sum amount equal to the applicable COBRA premium
multiplied by the number of months remaining in the specified period if the
Company determines in its discretion that continued payment of the COBRA
premiums is or may be discriminatory under Section 105(h) of the Internal
Revenue Code.  In the event of your termination by the Company without Cause
(other than for Death or Disability) within 6 months of a Change in Control, as
defined in the Company’s Amended and Restated 2016 Equity Incentive Plan, the
payments pursuant to clauses (i)-(iii) shall be made promptly after its closing
or your termination, whichever is later.

 

d)                                     By Employee; For Good Reason. Your
employment shall terminate upon your written notice to the Company of a
termination for any reason. “Good Reason” shall mean, without your written
consent, (i) a material diminution in your duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated), or (ii) a material breach of this Agreement, including, without
limitation, a diminution of your Base Salary hereunder. Notwithstanding the
foregoing, any reasonable actions taken by the Company to accommodate a
disability of Employee or pursuant to the Family and Medical Leave Act shall not
constitute Good Reason for purposes of this Agreement.  You shall provide the
Company with a written notice detailing the specific circumstances alleged to
constitute Good Reason within thirty (30) days after the first occurrence of
such circumstances, and the Company shall have thirty (30) days following the
receipt of such notice to cure such alleged “Good Reason” event. If the Company
does not cure such event within the cure period, you must terminate your
employment within ten (10) days following the end of such cure period, and if
you do not do so, any claim of such circumstances as “Good Reason” will be
deemed irrevocably waived by you. Upon a termination for Good Reason, you shall
be entitled to the payments and benefits described in Section 7(c) above, and
you will not be bound by Section 9(b) hereof.  Upon a termination by you other
than for Good Reason, the Company shall pay to you only the Accrued Benefits.

 

8.                                       Release. Any payments and benefits
provided under this Agreement beyond the Accrued Benefits shall only be payable
if you execute and deliver to the Company and do not revoke a general release of
claims that may otherwise lie against the Company and its related parties in a
form reasonably satisfactory to the Company (the “General Release”). The General
Release shall be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following termination. The Company shall
deliver to you such General Release within seven (7) days after termination.

 

9.                                       Restrictive Covenants.

 

a)                                     Confidentiality. You agree that you shall
not, directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, either during your employment or at any time
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company, any of its subsidiaries, which shall have been obtained by you during
your employment by the Company (or any predecessor). The foregoing shall not

 

--------------------------------------------------------------------------------


 

apply to information that (A) was known to the public prior to its disclosure to
you or (B) you are required to disclose by applicable law, regulation or legal
process (provided that you provide the Company with prior notice of the
contemplated disclosure and cooperate with the Company at its expense in seeking
a protective order or other appropriate protection of such information). The
terms and conditions of this Agreement shall remain strictly confidential, and
you hereby agree not to disclose the terms and conditions hereof to any person
or entity, other than immediate family members, legal advisors or personal tax
or financial advisors, or prospective future employers solely for the purpose of
disclosing the limitations on your conduct imposed by the provisions of this
Section 9.  Provided, however, nothing in this Agreement prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation.  You hereby acknowledge that you do not
need the prior authorization of the Company to make any such reports or
disclosures and that you are not required to notify the Company that you have
made such reports or disclosures.

 

b)                                     Non-Compete. You acknowledge that you
perform services of a unique nature for the Company that are irreplaceable, and
that your performance of such services to a competing business may result in
irreparable harm to the Company. Accordingly, during the your employment
hereunder and for a period of six (6) months thereafter, you agree that you will
not, directly or indirectly, own, manage, operate, control, be employed by or
render services to (whether as an employee, consultant, independent contractor
or otherwise, and whether or not for compensation) any person, firm, corporation
or other entity engaged in competition with the Company or any of its
subsidiaries or in any other material business in which the Company or any of
its subsidiaries is engaged on the date of termination or in which they have
planned, on or prior to such date, to be engaged in on or after such date, in
any locale of any country in which the Company or any of its subsidiaries
conducts business. Notwithstanding the foregoing, nothing herein shall prohibit
you from being a passive owner of not more than five percent (5%) of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its subsidiaries.

 

c)                                      Non-Solicitation; Non-Interference.
(i) During your employment with the Company and for a period of one (1) year
thereafter, you agree that you shall not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, solicit,
aid or induce any customer of the Company or any of its subsidiaries to purchase
goods or services then sold by the Company or any of its subsidiaries from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.

 

(ii)                                     During your employment with the Company
and for a period of one (1) year thereafter, you agree that you shall not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (A) solicit, aid or induce any employee,
representative or agent of the Company or any of its subsidiaries to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company or directly hire or retain any such employee, representative or agent,
or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
employee, representative or agent, or (B) interfere, or aid or induce any other
person or entity in interfering, with the relationship between the Company or
any of its subsidiaries and any of their respective vendors, joint ventures or
licensors. An employee,

 

--------------------------------------------------------------------------------


 

representative or agent shall be deemed covered by this Section 9(c) if such
person was employed or retained during anytime within six (6) months prior to,
or after, your termination of employment.

 

d)                                     Non-Disparagement. You agree not to make
negative comments or otherwise disparage the Company (including its
subsidiaries) or its officers, directors, employees, shareholders, agents or
products, in any manner likely to be harmful to them or their business, business
reputation or personal reputation. The Company agrees to cause its senior
executive management employees and the senior executive management employees of
its subsidiaries not to make negative comments or otherwise disparage you, in
any manner likely to be harmful to you or your business, business reputation or
personal reputation.  The foregoing sentences shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

 

e)                                      Inventions. (i) You acknowledge and
agree that all ideas, methods, inventions, discoveries, improvements, work
products or developments (“Inventions”), whether patentable or unpatentable,
(A) that relate to your work with the Company, made or conceived by you, solely
or jointly with others, during the Employment Term, or (B) suggested by any work
that you perform in connection with the Company, either while performing your
duties with the Company or on your own time, but only insofar as the Inventions
are related to you work as an employee or other service provider to the Company,
shall belong exclusively to the Company (or its designee), whether or not patent
applications are filed thereon. You will keep full and complete written records
(the “Records”), in the manner prescribed by the Company, of all Inventions, and
will promptly disclose all Inventions completely and in writing to the Company.
The Records shall be the sole and exclusive property of the Company, and you
will surrender them upon the termination of the Employment Term, or upon the
Company’s request. You will assign to the Company the Inventions and all patents
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in your name or in the
name of the Company (or its designee), applications for patents and equivalent
rights (the “Applications”). You will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all right full
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions. You will also execute assignments to the Company
(or its designee) of the Applications, and give the Company and its attorneys
all reasonable assistance (including the giving of testimony) to obtain the
Inventions for its benefit.  The Company will reimburse you for any reasonable,
documented out-of-pocket expenses incurred by you as a result of the Company’s
request(s) in complying with this Section 9(f)(i), including travel, duplicating
or telephonic expenses incurred by you, but without additional compensation to
you from the Company.

 

(ii)                                     In addition, the Inventions will be
deemed Work for Hire, as such term is defined under the copyright laws of the
United States, on behalf of the Company and you agree that the Company will be
the sole owner of the Inventions, and all underlying rights therein, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity without any further obligations to you. If the Inventions, or any
portion thereof, are deemed not to be Work for Hire, you hereby irrevocably
convey, transfer and assign to the Company all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of your right, title and interest
in the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in

 

--------------------------------------------------------------------------------


 

derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom. In addition, you hereby waive any so-called “moral rights” with
respect to the Inventions. You hereby waive any and all currently existing and
future monetary rights in and to the Inventions and all patents that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to your benefit by virtue of you being an employee of or other service provider
to the Company.

 

(f)                                   Return of Company Property. On the date of
your termination of employment with the Company for any reason (or at any time
prior thereto at the Company’s request), you shall return all property belonging
to the Company or its subsidiaries (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the Company).

 

(g)                                   Reformation. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 9 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the laws of that state.

 

(h)                                  Tolling. In the event of any violation of
the provisions of this Section 9 you acknowledge and agree that the
post-termination restrictions contained in this Section 9 shall be extended by a
period equal to the period of such violation, it being the intention of the
parties hereto that the running of the applicable post-termination restriction
period shall be tolled during any period of such violation.

 

(i)                                      Survival of Provisions. The obligations
contained in Sections 8, 9 and 10 hereof shall survive the termination or
expiration of the Employment Term and your employment with the Company and shall
be fully enforceable thereafter.

 

10.                                Cooperation. Upon the receipt of reasonable
notice from the Company (including outside counsel), you agree that while
employed by the Company and thereafter, you will respond and provide information
with regard to matters in which you have knowledge as a result of your
employment with the Company, and will provide reasonable assistance to the
Company, its subsidiaries and their respective representatives in defense of any
claims that may be made against the Company or its affiliates, and will assist
the Company and its subsidiaries in the prosecution of any claims that may be
made by the Company or its subsidiaries, to the extent that such claims may
relate to the period of your employment with the Company. You agree to promptly
inform the Company if you become aware of any lawsuits involving such claims
that may be filed or threatened against the Company or its subsidiaries. You
also agree to promptly inform the Company (to the extent that you are legally
permitted to do so) if you are asked to assist in any investigation of the
Company or its subsidiaries (or their actions), regardless of whether a lawsuit
or other proceeding has then been filed against the Company or its affiliates
with respect to such investigation, and shall not do so unless legally required.
Upon presentation of appropriate documentation, the Company shall pay or
reimburse you for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by you in complying with this Section 10.

 

11.                                Equitable Relief and Other Remedies. You
acknowledge and agree that the Company’s remedies at law for a breach or
threatened breach of any of the provisions of Section 8, 9 or 10 hereof would be
inadequate and, in recognition of this fact, you agree that, in the event of
such a

 

--------------------------------------------------------------------------------


 

breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. In the
event a violation by you of Section 9 or Section 10 hereof is determined by a
court of competent jurisdiction in any state, any severance being paid to you
pursuant to this Agreement or otherwise shall immediately cease, and any
severance previously paid to you (other than $1,000) shall be immediately repaid
to the Company.

 

12.                                No Assignments. This Agreement is personal to
each of the parties hereto. Except as provided in this Section 12 no party may
assign or delegate any rights or obligations hereunder without first obtaining
the written consent of the other party hereto.  The Company may assign this
Agreement to any successor to all or substantially all of the business and/or
assets of the Company.

 

13.                                Severability. The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

14.                                Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

15.                                Governing Law; Disputes. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Maryland without regard to the choice of law
principles thereof that would result in the application of the laws of any other
jurisdiction. You and the Company agree that any action or proceeding to enforce
or arising out of this Agreement may be commenced in the state appellate courts
of Baltimore County, Maryland or the United States District Court located in
Baltimore, Maryland. You and the Company consent to such jurisdiction, agree
that venue will be proper in such courts and waive any objections upon “forum
non conveniens.”

 

16.                                Miscellaneous. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by you and such officer or director
as may be designated by the Board acting collectively. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. This Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between you and the Company or any of its subsidiaries with respect to the
subject matter hereof.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

 

17.                                Representations. You represent and warrant to
the Company that (a) you have the legal right to enter into this Agreement and
to perform all of the obligations on your part to be performed hereunder in
accordance with its terms, and (b) you are not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent you from entering into this Agreement or performing
all of your duties and obligations hereunder.

 

--------------------------------------------------------------------------------


 

18.                               Tax Withholding. The Company may withhold from
any and all amounts payable under this Agreement such federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

19.                               Code Section 409A.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with, or be exempt from, Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on you by Code Section 409A or any
damages for failing to comply with Code Section 409A.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered ‘‘non-qualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a ‘termination,”
‘termination of employment” or like terms shall mean “separation from service.”
If you are deemed on the date of termination to be a “specified employee” within
the meaning of that term under Code Section 409A(a)(2)(B), then with regard to
any payment that is considered non-qualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of your
“separation from service”, and (B) the date of your death (the “Delay_ Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 19 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

(c)                                  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 95(b) solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (iii) such payments shall be made on or
before the last day of your taxable year following the taxable year in which the
expense occurred.

 

(d)                                   For purposes of Code Section 409A, your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.  In no
event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement that is considered non-qualified
deferred compensation.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to Teresa Winhauer via email to
twinhauer@cerecor.com.

 

--------------------------------------------------------------------------------


 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

Sincerely,

 

CERECOR, INC.

 

/s/ Peter Greenleaf

 

Peter Greenleaf

 

Chief Executive Officer

 

 

/s/ Joseph M. Miller

 

Joseph M. Miller

 

 

--------------------------------------------------------------------------------